Citation Nr: 0900866	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified at a Board hearing held at 
the RO in November 2006.  The Board remanded this case in 
August 2007 for further development. 


FINDINGS OF FACT

1.  The veteran did not engage in combat while in active 
military service.

2.  The veteran's claimed PTSD is not attributable to 
military service or to any corroborated or corroborable 
incident incurred therein.

3.  The veteran's hepatitis C was incurred as the result of 
his abuse of drugs in service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted for that disorder.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and  
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in June 2004 and June 2006 
communications.  The latter communication provided him with 
notice of the information and evidence necessary to 
substantiate the initial disability rating and effective date 
to be assigned in the event service connection was granted 
for his claimed disorders.  His claims were most recently 
readjudicated in an October 2008 supplemental statement of 
the case.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also shows that the RO 
attempted to corroborate the veteran's claimed stressor 
incidents through the U.S. Army and Joint Services Records 
Research Center (JSRRC), although the veteran has not been 
forthcoming in providing the necessary details of his claimed 
exploits into Cambodia.  The Board notes in this regard that 
the JSRRC apparently did not review the unit history for the 
1st or 12th Calvary Division, 2nd Battalion (the unit(s) the 
veteran claims he accompanied as a temporary member on 
missions into Cambodia) for the period from April through 
June 1970.  He contends that research into the referenced 
period for that unit would prove that members of the unit 
encountered combat situations.  Although that may very well 
be true, the Board points out that his service personnel 
records are on file, and do not suggest that he ever served 
with the 1st or 12th Calvary Division, even on a temporary 
basis.  Moreover, the history of his own recognized unit 
reveals that his regular duties, although probably involving 
contact with infantry units, would not extend to accompanying 
an infantry unit on its missions.  The veteran has submitted 
pictures showing the 1st Calvary Division's base, and a sign 
erected by the 12th Calvary Division, but the Board points 
out that the pictures neither indicate that they were taken 
in Cambodia, nor otherwise suggest that the veteran entered 
Cambodia on missions with either unit.

Given the lack of credible evidence showing that the veteran 
accompanied the 1st or 12th Calvary Division on any missions 
into Cambodia (the site of all but one of the veteran's 
claimed stressor incidents), the Board finds that the unit 
histories for the 1st and 12th Calvary Divisions are simply 
not relevant.  At most they would document events experienced 
by soldiers the veteran was not accompanying.  The Board 
accordingly finds that all appropriate efforts at 
corroborating his claimed stressors through the JSRRC have 
been accomplished.

In addition, VA has obtained two medical opinions as to the 
etiology of the veteran's hepatitis C.  Although he has not 
been examined in connection with the PTSD claim, as explained 
in further detail below, credible supporting evidence of a 
service stressor has not been submitted; an examination under 
those circumstances is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be  
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence  
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (i.e., under the criteria of Diagnostic and  
Statistical Manual of Mental Disorders, Fourth Edition (DSM-  
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service  
stressor occurred.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. 
Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

Factual background

The service treatment records document several complaints by 
the veteran relating to abdominal discomfort.  In March 1970, 
he presented with complaints of extreme nervousness and 
anxiety.  He was noted to have been seen on multiple 
occasions for abdominal pain of functional origin.  The 
examiner concluded the veteran's current complaints were 
situational in nature, as he reported nervousness from 
harassment he was experiencing from his unit, as well as from 
a pending Article 15 proceeding.  The examiner clarified that 
the veteran did not have a psychiatric disorder, and 
diagnosed him as having a depressive reaction precipitated by 
environmental stress and manifested by nervousness, mild 
emotional instability, and some psychosomatic tendency.  

The service treatment records show the veteran was treated 
for a sexually transmitted disease (STD) in February 1970.  
In June 1970 he complained of constant fatigue, general 
malaise, and weight loss; his complaints were attributed to a 
hypochondrial reaction.  From November 1970 to December 1970 
he was hospitalized at a VA facility for opium addiction and 
an anxiety reaction.  He reported that his addiction had been 
ongoing for 6 months.  He explained that he had entered 
service to escape conflicts with authorities, and had 
experienced a marginal adjustment to service because of 
conflicts with superiors, feelings of harassment, and drug 
use.  He reported that while in Vietnam he used amphetamines, 
speed, LSD, and (for the last 6 months) opium; he explained 
that the opium use was usually intravenous in nature, and 
that he had even experienced cellulitis and phlebitis from 
opium injections.  The veteran was noted to be experiencing 
withdrawal symptoms.  

At the veteran's examination for discharge, he reported a 
history of nervous trouble (described as an anxiety reaction 
after drug withdrawal); a drug or narcotic habit (he reported 
treatment for drug addiction in November 1970); and venereal 
disease (which he reported occurred in September 1970).

Service personnel records show that the veteran served in 
Vietnam from October 1969 to October 1970.  His military 
occupational specialties, in chronological order, were as a 
parachute packer, airdrop equipment specialist, air delivery 
assistant, and computer system operator.  He served with the 
109th Quartermaster Company while assigned each of the above 
specialties except for the last; his assignment as a computer 
operator was with the "HHC Trp. Cmd." beginning in June 
1970.  None of his awards or decorations denote combat 
service.  The campaigns in which he provided support include 
the following:  Vietnam Summer-Fall 1969; Vietnam Winter-
Spring 1970; Sanctuary Counteroffensive; Vietnam C.O. Phase 
VII; and an Unnamed Campaign.

VA treatment records on file covering the period from 1970 to 
2004 show that in September 1971 he was noted to have stomach 
nervousness from previous drug dependency.  The treatment 
records are silent for mention of hepatitis C until 1998, at 
which time his complaints included epigastric distress.  An 
October 1998 entry notes that he denied any history of blood 
transfusions; the treatment records are entirely silent for 
any mention by the veteran of a blood transfusion, or of 
exposure to the blood of others, but do record his history of 
intravenous drug abuse.  As to psychiatric problems, records 
for 1998 document complaints of anxiety.  In 2001 his 
depression screen was negative, but he was scheduled for 
evaluation of possible PTSD.  The records show that, since 
2002, the veteran has been diagnosed as having PTSD, although 
specific stressors underlying the diagnosis are not recorded.

At a June 1999 VA examination, the veteran reported being 
diagnosed with hepatitis C in 1997, with current complaints 
including fatigue.  At a January 2005 VA examination, he 
explained that while in Cambodia he would use drugs 
intravenously, and also visit prostitutes.  He also indicated 
that he would help soldiers who had been wounded in combat.  
Both examiners diagnosed the veteran as having hepatitis C.  
The January 2005 examiner explained that the veteran's 
strongest risk factors for the transmission of his hepatitis 
C infection were sex with prostitutes, and intravenous drug 
use.  He indicated that it was possible that another 
etiological factor, such as exposure to the blood of others, 
was responsible.

On file is a February 2002 statement by a VA employee whose 
signature and credentials are unclear, but which records that 
individual's belief that it is at least as likely as not that 
the veteran's hepatitis is secondary to intravenous drug use 
in service.

At his December 2004 hearing before a decision review officer 
at the RO, the veteran testified that his hepatitis C did not 
originate from intravenous drug use, but was contracted 
through exposure to blood while loading wounded and dead 
soldiers onto helicopters.  He explained that he was a combat 
rigger, and would deliver materials to the field via 
helicopter, and sometimes by convoy.  He indicated that at 
some point in 1970 he was attached to a combat unit operating 
into Cambodia, where he was responsible for visiting caches 
of enemy supplies discovered by the unit and determining the 
disposition of those caches.  He testified that he was told 
his services would be reflected as participation in an 
"unnamed campaign."  He explained that he and several 
members of his parent unit were attached to the combat unit, 
and frequently witnessed the deaths of soldiers in the latter 
unit.  He also described one occasion in which he and several 
soldiers were used to lure enemy soldiers to his location.  
He testified that after he left Cambodia he was transferred 
to Cam Ranh Bay to work as a computer specialist for a 
different unit.  He explained that while there, he left a 
building one night only to learn later that the building was 
mortared shortly after his departure.

At his Board hearing the veteran testified that he 
participated in a firefight at "Rock Island East," where a 
cache was discovered.  He indicated that he would carry a 
grenade launcher to protect his fellow soldiers on supply 
drops, and testified that he was involved in firefights 
resulting in numerous casualties while looking for cache 
sites.  He also indicated that he would help place casualties 
onto helicopters, and that he went on at least 12 missions 
into Cambodia.  He also testified that he was used as bait in 
May or June or July 1970 in Cambodia to lure enemy soldiers 
to his location.  Those events occurred while he was on loan 
to the 2nd Brigade of the 12th Calvary.  He testified that 
while stationed at Cam Ranh Bay, the building he had recently 
left came under mortar attack.  The veteran stated that his 
service department supplied him with speed and barbiturates, 
and that he never shared the needles he used to administer 
opium.  His spouse testified that the veteran would become 
sluggish starting in 1997, and soon thereafter was diagnosed 
as having hepatitis C.

In February 2005, the JSRRC responded to VA's request for 
corroboration of the veteran's stressor incidents by noting 
that the veteran served with the 109th Quartermaster Company 
and, eventually, the HHC Troop Command during his tour in 
Vietnam.  The JSRRC indicated that it was unable to proceed 
without specific stressor events and the dates those events 
occurred.

In response to the Board's remand, and in light of the 
documents submitted by the veteran, the RO sent another 
request to the JSRRC.  In November 2007 the JSRRC responded 
by noting that the unit history for the 109th Quartermaster 
Company indicated that the unit was stationed at Cam Ranh Bay 
with the mission of providing parachutes, temporary storage, 
and rigging of supplies and equipment drops by other 
services, and to render technical assistance in the recovery 
of the Company's equipment.  The JSRRC also indicated that on 
three consecutive days in January 1970, the Cam Ranh Bay 
military base received a total of 11 enemy rockets resulting 
in no casualties.

In May 2008, the JSRRC further indicated that a search of 
casualty reports for the veteran's company did not disclose 
reference to any events such as sniper attacks, soldier 
deaths, or the transport of bodies.  The JSRRC also noted 
that morning reports for the infantry division the veteran 
believes he accompanied into Cambodia did not reference the 
presence of personnel with specialties such as that of the 
veteran.

The veteran attended a VA examination in September 2008, at 
which time the only risk factors he reported were blood 
exposure and intravenous drug use during service.  After 
examining the veteran the examiner concluded that the most 
likely risk factor to have caused the veteran's hepatitis C 
was intravenous drug use in service.

In several statements the veteran initially argued that he 
received a blood transfusion in service to treat malaria, and 
initially contended that he also contracted the infection 
from intravenous drug abuse.  The veteran later modified his 
statements to indicate that intravenous drug abuse was not 
responsible for his infection, but rather the infection was 
caused by his exposure to the blood of wounded and dead 
soldiers; he also later denied any history of blood 
transfusions  He also denied any history of blood 
transfusions.  He denied any history of intranasal cocaine 
use, high-risk sex, or tattoos.  He at one point suggests 
that he may have contracted hepatitis C through vaccinations 
delivered through jet injectors.  As to his PTSD, the veteran 
contends that he experienced continuous sniper fire, and 
witnessed numerous people shot or killed; he is unable to 
recall the names of any person or the specific dates of the 
incidents.

In connection with his statements, the veteran has submitted 
several documents.  One is a copy of an article interviewing 
a soldier the veteran contends was with him in Cambodia.  
Another undated document, which appears to be from a military 
source, discusses the destruction of a cache at Rock Island 
East in Cambodia.  Several photographs of the veteran 
purportedly show him in Cambodia.  The photographs do not 
actually suggest they were taken in Cambodia.  The only 
picture suggesting the location of the veteran shows him 
standing next to a sign of the 1st Calvary Division.  A news 
article he submitted contains a picture of a soldier with the 
1st Air Calvary Division handling supplies, with a caption 
reading that this unnamed soldier was rushing supplies 
forward during a firefight on Hill 432.

Analysis

A.  PTSD

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to  
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

The record reflects that the veteran has been diagnosed with 
PTSD by his treating VA psychiatrists.  It is not clear from 
the record what experiences, if any, form the basis for the 
PTSD diagnoses.  The veteran has, however, consistently 
reported to VA adjudicators that he served in combat with 
either the 1st or the 12th Calvary Division.

After careful review of the evidence on file, the Board finds 
that the veteran's statements and testimony regarding his 
participation in combat are unsupported by the record and 
inconsistent with his duties as listed in his official 
military records.  His service personnel records show that he 
served in various support roles in two companies while in 
Vietnam, as a parachute rigger, and air delivery specialist.  
Moreover, his personnel records do not suggest that he served 
at any point, including on temporary duty, with the 1st or 
12th Calvary Divisions.  To the contrary, he served only with 
the 109th Quartermaster Company, and with HHC Troop Command.  
The unit history for the 109th Quartermaster Company makes 
clear that although his duties may have involved contact with 
other units as a technical advisor concerning his unit's 
equipment, the duties did not extend to functioning as an 
infantryman or providing advice as to the disposition of 
caches of enemy supplies.  The Board finds it unlikely that 
his service department would neglect to recognize such a 
rather lengthy assignment to another unit (months) where he 
performed infantry functions.  The Board also finds it 
unlikely he left his company to serve for months with an 
infantry unit given the service treatment records showing 
that around the referenced period, he was awaiting an Article 
15 proceeding. 

The Board also points out that the service records are silent 
for any indication that he received any type of advanced 
combat training.  He was not awarded any medals or 
decorations suggestive of combat exposure, despite claiming 
to have  engaged in combat numerous times, and to have 
engaged in an ambush.  The Board acknowledges that the 
veteran has submitted photographs of himself at the 1st 
Calvary Division's base, as well as of caches of supplies.  
The Board points out, however, that visiting the base of a 
unit his company serviced does not imply that he then 
accompanied the unit on combat missions.  The photographs of 
cached supplies do not have the veteran in the picture, and 
none of the pictures themselves offer any indication that 
they were taken in Cambodia.  The Board finds unpersuasive 
the veteran's contention that no records of his purported 
forays into Cambodia (where his alleged combat experiences 
occurred) exist because the military was concerned about 
admitting that U.S. troops were in that country.  The Board 
also finds unpersuasive his contention that the "Unnamed 
Campaign" listed in his service personnel records is an 
obscure reference to his invasion of Cambodia, rather than a 
reference to a campaign that just had yet to be named.  The 
Board additionally finds that the veteran's participation in 
several "campaigns" does not suggest participation in 
combat.  The listing of his several campaigns is entirely 
consistent with the official duties of his unit in providing 
support of ongoing combat operations in the form of preparing 
and delivering supplies.  

The Board notes that although the veteran's base at Cam Ranh 
Bay was mortared three times in January 1970, he does not 
claim those attacks as a stressor incident or otherwise 
assert that he was present during the attacks.  He does 
assert that a similar attack occurred in June 1970 or shortly 
thereafter, but he acknowledges that he only learned of the 
attack; he was not present and did not witness the event.

In summary the Board finds the veteran's statements and 
testimony to the effect that he engaged in combat to be 
unsupported by either his service records or by any post-
service evidence of record.  The veteran essentially contends 
that although he received no advanced combat training and 
served officially in a support role throughout his entire 
period of service in Vietnam, he was nevertheless assigned 
the duties of an infantryman or otherwise served with a unit 
crossing into Cambodia and experiencing daily combat for 
months, without receiving awards or decorations denoting 
combat.  The Board finds his statements and testimony 
concerning his stressful service experiences to be patently 
incredible, and contradicted by official service personnel 
records.  The Board therefore concludes that satisfactory 
evidence that the veteran engaged in combat has not been 
presented. 

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay testimony alone is insufficient 
to establish the occurrence of an alleged stressor.  As 
discussed previously, there is no evidence, other than the 
veteran's statements and testimony, that he engaged in 
combat, that he saw soldiers die while in Cambodia, that he 
participated in an ambush, that he received rocket, mortar or 
sniper fire, or that any other claimed stressor actually 
occurred.  The veteran has consistently failed to provide any 
specific information concerning his stressor events which 
would allow for corroboration of those experiences.  The RO 
nevertheless attempted to corroborate his stressor incidents, 
and the JSRRC responded by confirming that the only two 
organizations with which the veteran served were the 109th 
Quartermaster Company, and HHC Troop Command (as a computer 
operator).  The JSRRC verified an attack on the veteran's 
base in January 1970, but the Board again points out that 
this is not one of the stressors claimed by the veteran.  
Moreover, he admittedly did not witness and was not present 
for the claimed mortar attack on a building around June 1970.  
None of his claimed experiences is consistent with his duties 
as  reflected in service personnel records.

The veteran's service personnel records show that he served 
in various support roles without any advanced combat 
training, and that he was not presented with any award or 
decoration suggestive of combat.  As already noted, neither 
his service records nor the other evidence of record 
substantiates or corroborates the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
The Board consequently finds that there is no credible 
supporting evidence of the actual occurrence of the claimed 
inservice stressors in this case.  Therefore, service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. § 3.303, 3.304.

B.  Hepatitis C

The service treatment records are silent for any reference to 
exposure of the veteran to the blood of American casualties.  
As already discussed, the veteran did not serve in combat.  
The references to abdominal complaints, fatigue and malaise 
were attributed to functional origin.  The records do 
document that he was a long-term intravenous user of an 
illicit substance.  He was also treated once for an STD.  The 
records do not suggest that he underwent a blood transfusion.

There is no post-service evidence of hepatitis C until at 
least 1997.  The veteran has acknowledged that he used 
intravenous drugs in service.  The January 2005 VA examiner 
concluded that the two highest risk factors for the 
transmission of hepatitis C in the veteran were the 
intravenous use of opium, and sexual contact with prostitutes 
(although the veteran denies engaging in high-risk sexual 
activity during service).  The examiner acknowledged the 
possibility that exposure to the blood of others in service 
could have led to the current infection, but pointed out that 
it was possible only in the sense that such exposure could 
not be ruled out with certainty.  The September 2008 examiner 
further narrowed down the possible etiology of the hepatitis 
C, and concluded that the veteran's intravenous drug abuse 
was the most likely risk factor responsible for the 
infection.  

Although the veteran himself believes that his hepatitis C 
originated from a source other than illicit drug use in 
service, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  The Board notes in this regard that the veteran 
is not merely providing his observations of symptoms through 
the years, which he is competent to do, but rather is 
providing his opinion on a matter which clearly is not 
subject to lay determination.  In fact, neither the veteran 
nor his spouse has mentioned or testified to any symptoms 
noticed prior to 1997.

Given the September 2008 opinion in particular, which was 
based on a review of the claims files, including the January 
2005 opinion, the Board finds that the veteran's current 
hepatitis C originated from his use of illicit substances in 
service.

With respect to whether the disease was incurred in the line 
of duty, the Board points out that the service records 
themselves show that the veteran admitted to the frequent 
intravenous use of opium, an illicit substance.  The veteran 
does not deny this, or contend that the intravenous drug use 
was isolated or infrequent.  The veteran's frequent 
intravenous use of an illicit substance, namely opium, 
clearly constitutes drug abuse pursuant to 38 C.F.R. § 
3.301(d), and consequently any injury or disease, including 
hepatitis C infection, resulting from that drug abuse is not 
considered to have occurred in the line of duty.

In short, the competent evidence on file addressing which of 
the potential sources of hepatitis C infection in the veteran 
is also the most likely source indicates that the infection 
likely occurred as the result of the veteran's intravenous 
drug abuse in service.  As indicated previously, a disease 
resulting from the abuse of drugs in service may not be 
considered to have been incurred in the line of duty, thereby 
precluding entitlement to direct service connection, 
including for any resulting infections.

As the evidence on file clearly shows that the veteran's 
hepatitis C resulted from his abuse of an illicit substance 
in service, the preponderance of the evidence is against the 
claim, and the claim for service connection for hepatitis C 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990). 



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


